EXHIBIT 10.1

 

 

 

STOCKHOLDERS’ AGREEMENT

BY AND AMONG

KEANE GROUP, INC.

AND

HOLDERS OF STOCK OF KEANE GROUP, INC. SIGNATORY HERETO

Dated as of January 20, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     1      Section 1.01.   Defined Terms      1      Section 1.02.   Other
Interpretive Provisions      8    ARTICLE II HOLDERS’ RIGHTS      9     
Section 2.01.   Board Representation      9      Section 2.02.   Voting      11
     Section 2.03.   Sell-Downs; Distributions of Company Shares      12   
ARTICLE III REGISTRATION RIGHTS      13      Section 3.01.   Demand Registration
     13      Section 3.02.   Shelf Registration      15      Section 3.03.  
Piggyback Registration      18      Section 3.04.   Black-out Periods      20   
  Section 3.05.   Registration Procedures      22      Section 3.06.  
Underwritten Offerings      27      Section 3.07.   No Inconsistent Agreements;
Additional Rights      29      Section 3.08.   Registration Expenses      29   
  Section 3.09.   Indemnification.      31      Section 3.10.   Rules 144 and
144A and Regulation S      34      Section 3.11.   Limitation on Registrations
and Underwritten Offerings      35      Section 3.12.   Clear Market      35   
  Section 3.13.   In-Kind Distributions      35    ARTICLE IV MISCELLANEOUS     
35      Section 4.01.   Term      35      Section 4.02.   Contribution of Trican
Units      36      Section 4.03.   Injunctive Relief      37      Section 4.04.
  Attorneys’ Fees      37      Section 4.05.   Notices      37     
Section 4.06.   Publicity and Confidentiality      38      Section 4.07.  
Amendment      38      Section 4.08.   Successors, Assigns and Transferees     
38      Section 4.09.   Binding Effect      39      Section 4.10.   Third Party
Beneficiaries      39      Section 4.11.   Governing Law; Jurisdiction      39
     Section 4.12.   Waiver of Jury Trial      39      Section 4.13.  
Severability      40      Section 4.14.   Counterparts      40     
Section 4.15.   Headings      40   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     Section 4.16.   Joinder      40      Section 4.17.   Other
Activities      40   

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (the “Agreement”) is made, entered into and
effective as of January 20, 2017 (the “Effective Date”), by and between Keane
Investor Holdings, LLC, a Delaware limited liability company (“Investor Holdco”)
and Keane Group, Inc., a Delaware corporation (including any of its successors
by merger, acquisition, reorganization, conversion or otherwise) (the
“Company”).

WITNESSETH

WHEREAS, as of the date hereof, Investor Holdco owns Registrable Securities of
the Company; and

WHEREAS, the parties desire to set forth certain rights of Investor Holdco with
respect to the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, would be required to be made in any
Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading and would not be
required to be made at such time but for the filing of such Registration
Statement, but which information the Company has a bona fide business purpose
for not disclosing publicly.

“Affiliate” shall mean any Person or entity, directly or indirectly controlling,
controlled by or under common control with such Person or entity, including
(i) a general partner, limited partner, or retired partner affiliated with such
Person or entity, (ii) a fund, partnership, limited liability company or other
entity affiliated with such Person or entity, (iii) a director, officer,
stockholder, partner or member (or retired partner or member) affiliated with
such Person or entity, or (iv) the estate of any such partner or member (or
retired partner or member) affiliated with such Person or entity; provided that
neither the Company nor any of its subsidiaries shall be deemed to be an
Affiliate of the Holders.

“Agreement” has the meaning set forth in the preamble.

“Board of Directors” means the board of directors of the Company.



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.

“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in a single transaction or in a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any one Person or (ii) the acquisition by any
Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision) (other than the Equity Investors),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or
any successor provision), in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 50% or more of the total voting
power of the Company or any of its direct or indirect parent companies holding
directly or indirectly 100% of the total voting power of the Company.

“Cerberus Representative” means Cerberus Capital Management, L.P., in its
capacity as representative of the Cerberus Funds.

“Cerberus Funds” means, including any successors and permitted assigns, Cerberus
International II Master Fund, L.P., Cerberus Institutional Partners, L.P. –
Series Four, Cerberus Institutional Partners V, L.P., Cerberus CP Partners,
L.P., Cerberus MG Fund, L.P., CIP VI Overseas Feeder, Ltd. and CIP VI
Institutional Feeder, L.P.

“Cerberus Holder” means any Cerberus Fund that is a Holder.

“Class A Units” has the meaning set forth in Section 4.02(a).

“Company” has the meaning set forth in the preamble.

“Company Public Sale” has the meaning set forth in Section 3.03(a).

“Company Share Equivalent” means securities exercisable or exchangeable for, or
convertible into, Company Shares.

“Company Shares” means the shares of common stock, par value $0.01 per share, of
the Company, any Equity Securities into which such shares of common stock shall
have been changed, or any Equity Securities resulting from any reclassification,
recapitalization, reorganization, merger, consolidation, conversion, stock or
other equity split or dividend or similar transactions with respect to such
shares of common stock or such other Equity Securities.

“Conversion Event” has the meaning set forth in Section 4.08(b).

“Conversion Securities” has the meaning set forth in Section 4.08(b).

“Conversion Securities Issuer” has the meaning set forth in Section 4.08(b).

 

2



--------------------------------------------------------------------------------

“Defaulted Payment Amount” has the meaning set forth in Section 4.02(a).

“Demand Company Notice” has the meaning set forth in Section 3.01(c).

“Demand Notice” has the meaning set forth in Section 3.01(a).

“Demand Party” has the meaning set forth in Section 3.01(a).

“Demand Registration” has the meaning set forth in Section 3.01(a).

“Demand Registration Statement” has the meaning set forth in Section 3.01(a).

“Demand Suspension” has the meaning set forth in Section 3.01(d).

“Director Requirements” means with respect to an individual, that such
individual must be qualified and suitable to serve as a member of the Board of
Directors under all applicable corporate governance policies and guidelines of
the Company and the Board of Directors and subject to any employment agreement
or other agreement with an employee, and all applicable legal, regulatory and
stock exchange requirements (other than any requirements contained in the Rule
5600 Series of the NASDAQ Listing Rules regarding director independence).

“Effective Date” has the meaning set forth in the preamble.

“Eligibility Notice” has the meaning set forth in Section 3.02(a).

“Equity Investors” means (i) the Sponsors, and any other funds or managed
accounts advised or managed by any Sponsor or one of a Sponsor’s Affiliates,
(ii) any Person that has no material assets other than the capital stock of the
Company or a direct or indirect parent of the Company, and of which no other
Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision), other than any Equity Investor
specified in clause (i) above, holds more than 50% of the total voting power of
the Voting Stock thereof, and (iii) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) the members of which include any Equity Investor specified in clause
(i) above and that, directly or indirectly, hold or acquire beneficial ownership
of the Voting Stock of the Company (a “Permitted Group”), so long as (1) each
member of the Permitted Group has voting rights proportional to the percentage
of ownership interests held or acquired by such member and (2) no Person or
other “group” (other than an Equity Investor specified in clause (i) above)
beneficially owns more than 50% on a fully diluted basis of the Voting Stock
held by the Permitted Group.

“Equity Securities” means, as applicable, (i) any capital stock, membership
interests or other equity interest of any Person; (ii) any securities directly
or indirectly convertible into or exchangeable for any capital stock, membership
interests or other equity interest of any Person; or (iii) any rights or options
directly or indirectly to subscribe for or to purchase any capital stock,
membership interests or other equity interest of any Person or to subscribe for
or to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, membership interests or other equity
interest of any Person.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Excluded Company Shares” has the meaning set forth in Section 2.03(a).

“Family Member” means, with respect to any specified natural person (including
any entities or trusts formed for estate or family planning purposes by such
specified natural person), (i) any parent, child, descendant or sibling of such
natural person or of such natural person’s spouse (including relationships
resulting from adoption) or (ii) the spouse of such natural person or of any
person covered by clause (i).

“Final Payment Date” has the meaning set forth in Section 4.02(a).

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any comparable or successor form or forms thereto.

“Form S-3” means a registration statement on Form S-3 under the Securities Act,
or any comparable or successor form or forms thereto.

“Governmental Entity” means any federal, state, local or foreign governmental,
administrative, judicial or regulatory agency, commission, court, body, entity
or authority.

“Holder” means any holder of Registrable Securities that is a party hereto
and/or any Permitted Assignee that succeeds to rights hereunder pursuant to
Section 4.08.

“Implied Default Valuation” has the meaning set forth in Section 4.02(a).

“Initial S-3 Holder” has the meaning set forth in Section 3.02(a).

“Initiating Shelf Take-Down Holder” has the meaning set forth in
Section 3.02(e)(i).

“Investor Holdco” has the meaning set forth in the preamble.

“IPO” means the first underwritten public offering and sale of Company Shares
for cash pursuant to an effective registration statement (other than on Form
S-4, S-8 or a comparable form) under the Securities Act.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

“Keane Party” or “Keane Parties” has the meaning set forth in the definition of
“Sponsor”.

“Keane Representative” means S&K Management Services, LLC as representative of
the Keane Parties.

 

4



--------------------------------------------------------------------------------

“Law” means foreign or domestic law, statute, code, ordinance, rule, regulation,
order, judgment, writ, stipulation, award, injunction, decree or arbitration
award or finding of any Governmental Entity.

“Lockup Period” means the period beginning on the date hereof until the date
that is 180 days from the date of the final Prospectus filed in connection with
the IPO.

“Long-Form Registration” has the meaning set forth in Section 3.01(a).

“Loss” or “Losses” has the meaning set forth in Section 3.09(a).

“Majority Holders” means the Holders of a majority of the Registrable Securities
as determined from time to time.

“Marketed Underwritten Offering” means any Underwritten Offering (including a
Marketed Underwritten Shelf Take-Down, but, for the avoidance of doubt, not
including any Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down) that involves a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period of at least 48 hours.

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 3.02(e)(iii).

“Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 3.02(e)(iii).

“Non-Participating Holder” has the meaning set forth in Section 2.03(a).

“Observer” has the meaning set forth in Section 2.01(h).

“Other Selling Holders” has the meaning set forth in Section 2.03(a).

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

“Participating Majority” has the meaning set forth in Section 3.04(b).

“Permitted Assignee” has the meaning set forth in Section 4.08.

“Permitted Group” has the meaning set forth in the definition of “Equity
Investors”.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof or any other entity.

“Piggyback Registration” has the meaning set forth in Section 3.03(a).

“Purchase Price” has the meaning set forth in Section 4.02(a).

 

5



--------------------------------------------------------------------------------

“Pro Rata Percentage” means, as of any date, with respect to a Holder, a number
of Registrable Securities equal to (i) the number of Registrable Securities held
by such Holder as of such date divided by (ii) the number of Registrable
Securities held by all Holders requesting to include Registrable Securities in a
Registration Statement.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Registrable Securities” means any Company Shares now owned or hereafter
acquired by a Holder; provided, however, that any such Company Shares shall
cease to be Registrable Securities to the extent (i) a Registration Statement
with respect to the sale of such Company Shares has been declared effective
under the Securities Act and such Company Shares have been disposed of in
accordance with the plan of distribution set forth in such Registration
Statement, (ii) such Company Shares have been sold to the public through a
broker, dealer or market maker in compliance with Rule 144 or Rule 145 of the
Securities Act (or any successor rule), or (iii) such Company Shares cease to be
outstanding. For the avoidance of doubt, it is understood that, with respect to
any Registrable Securities for which a Holder holds vested but unexercised
options or other Company Share Equivalents at such time exercisable for,
convertible into or exchangeable for Company Shares, to the extent that such
Registrable Securities are to be sold pursuant to this Agreement, such Holder
must exercise the relevant option or exercise, convert or exchange such other
relevant Company Share Equivalent and transfer the underlying Registrable
Securities (in each case, net of any amounts required to be withheld by the
Company in connection with such exercise).

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The terms
“Register” and “Registered” shall have correlative meanings.

“Registration Expenses” has the meaning set forth in Section 3.08.

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“S-3 Eligibility Date” has the meaning set forth in Section 3.02(a).

 

6



--------------------------------------------------------------------------------

“S-3 Shelf Notice” has the meaning set forth in Section 3.02(a).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Sell-Down” has the meaning set forth in Section 2.03(a).

“Sell-Down Notice” has the meaning set forth in Section 2.03(a).

“Shelf Holder” has the meaning set forth in Section 3.02(c).

“Shelf Notice” has the meaning set forth in Section 3.02(c).

“Shelf Period” has the meaning set forth in Section 3.02(b).

“Shelf Registration” means a Registration effected pursuant to Section 3.02.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1, in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any successor
provision) covering all or any portion of the Registrable Securities, as
applicable.

“Shelf Suspension” has the meaning set forth in Section 3.02(d).

“Shelf Take-Down” has the meaning set forth in Section 3.02(e)(i).

“Short-Form Registration” has the meaning set forth in Section 3.01(a).

“Special Registration” has the meaning set forth in Section 3.12.

“Sponsor” means individually and collectively, (a) the Cerberus Funds taken as a
group (b) Trican, and (c) SJK Family Limited Partnership, LP (“SJK”), KCK Family
Limited Partnership, LP (“KCK”), Tim Keane (“TK”), Brian Keane (“BK”), SJ Keane
Family Trust (“SK”), Jacquelyn Keane (“JK”), Cindy Keane (“CK”) and KC Family
Trust (“KK” and, together with SJK, KCK, TK, BK, SK, JK and CK, each, a “Keane
Party” and collectively, the “Keane Parties”) taken as a group.

“Transaction Transfer Restrictions” has the meaning set forth in
Section 2.03(a).

“Trican” means Trican Well Service, L.P.

“Trican Parent” means Trican Well Service Ltd. and such other successors thereto
as the ultimate parent entity of Trican from time to time.

 

7



--------------------------------------------------------------------------------

“Trican Purchase Agreement” means that certain Asset Purchase Agreement, dated
January 25, 2016, by and among the Keane Group Holdings, LLC, Trican, Trican
Parent, TriLib Management LLC, Trican LLC and Keane Frac, LP, pursuant to which,
among other things, Keane Group Holdings, LLC and/or Keane Frac, LP purchased
certain assets of Trican in exchange for cash and certain equity interests in
Keane Group Holdings, LLC on the terms and conditions set forth therein.

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 3.02(e)(ii).

“Voting Stock” of any Person as of any date means the capital stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

Section 1.02. Other Interpretive Provisions.

(a) In this Agreement, except as otherwise provided:

(i) A reference to an Article, Section, Schedule or Exhibit is a reference to an
Article or Section of, or Schedule or Exhibit to, this Agreement, and references
to this Agreement include any recital in or Schedule or Exhibit to this
Agreement.

(ii) The Schedules form an integral part of and are hereby incorporated by
reference into this Agreement.

(iii) Headings and the Table of Contents are inserted for convenience only and
shall not affect the construction or interpretation of this Agreement.

(iv) Unless the context otherwise requires, words importing the singular include
the plural and vice versa, words importing the masculine include the feminine
and vice versa, and words importing persons include corporations, associations,
partnerships, joint ventures and limited liability companies and vice versa.

(v) Unless the context otherwise requires, the words “hereof” and “herein”, and
words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause. The words “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

(vi) A reference to any legislation or to any provision of any legislation shall
include any amendment, modification or re-enactment thereof and any legislative
provision substituted therefor.

(vii) All determinations to be made by any Holder hereunder may be made by such
Holder in its sole discretion, and such Holder may determine, in its sole
discretion, whether or not to take actions that are permitted, but not required,
by this Agreement to be taken by such Holder, including the giving of consents
required hereunder.

 

8



--------------------------------------------------------------------------------

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intention or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

ARTICLE II

HOLDERS’ RIGHTS

Section 2.01. Board Representation.

(a) For so long Investor Holdco has beneficial ownership of less than 50% but at
least 35% of the aggregate number of Company Shares then outstanding, Investor
Holdco shall have the right to designate to the Board of Directors a number of
individuals who satisfy the Director Requirements equal to one director fewer
than 50% of the size of the Board of Directors at any time (rounded up to the
next whole number).

(b) For so long as any Holder has beneficial ownership of less than 35% but at
least 20% of the aggregate number of Company Shares then outstanding, such
Holder shall have the right to designate to the Board of Directors a number of
individuals who satisfy the Director Requirements equal to the greater of
(A) three or (B) 25% of the size of the Board of Directors at any time (rounded
up to the next whole number).

(c) For so long as any Holder has beneficial ownership of less than 20% but at
least 15% of the aggregate number of Company Shares then outstanding, such
Holder shall have the right to designate to the Board of Directors a number of
individuals who satisfy the Director Requirements equal to the greater of
(A) two or (B) 15% of the size of the Board of Directors at any time (rounded up
to the next whole number).

(d) For so long as any Holder has beneficial ownership of less than 15% but at
least 10% of the aggregate number of Company Shares then outstanding, such
Holder shall have the right to designate to the Board of Directors one
individual who satisfies the Director Requirements.

(e) For so long as a Holder is entitled to designate any individuals to the
Board of Directors pursuant to this Section 2.01, the Company shall take all
action reasonably available to it to cause such individual(s) (or any
replacement designated by such Holder) to be included in the slate of nominees
recommended by the Board of Directors to the Company’s stockholders for election
as directors at each annual meeting of the stockholders of the Company (and/or
in connection with any election by written consent) and the Company shall use
the same efforts to cause the election of such nominee(s) as it uses to cause
other nominees recommended by the Board of Directors to be elected, including
soliciting proxies in favor of the election of such nominee(s).

 

9



--------------------------------------------------------------------------------

(f) Until immediately prior to the time at which Investor Holdco ceases to
collectively have beneficial ownership of at least 50% of the aggregate number
of Company Shares then outstanding, Investor Holdco shall vote its Company
Shares to set the size of the Board of Directors at 11 individuals. For so long
as Investor Holdco has beneficial ownership of less than 50% but at least 35% of
the aggregate number of Company Shares then outstanding, Investor Holdco shall,
unless otherwise determined by the management board of Investor Holdco in
accordance with the operating agreement of Investor Holdco, cause its
individuals designated to the Board of Directors to vote in favor of maintaining
the size of the Board of Directors at 11 individuals.

(g) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of a director
nominated or designated pursuant to this Section 2.01, or in the event of the
failure of any such nominee to be elected, the Holder who nominated or
designated such director shall have the right to designate a replacement who
satisfies the Director Requirements to fill such vacancy. The Company shall take
all action reasonably available to it to cause such vacancy to be filled by the
replacement so designated, and, to the extent permitted under the Certificate of
Incorporation and By-Laws of the Company then in effect, the Board of Directors
shall promptly elect such designee to the Board of Directors.

(h) As of and after the Effective Date, each of the Cerberus Representative,
Trican and the Keane Representative, acting on behalf of the Keane Parties
beneficially owning (directly or through Investor Holdco) in excess of 50% of
the Company Shares then beneficially owned (directly or through Investor Holdco)
by the Keane Parties, respectively, shall be entitled to, at its option,
designate up to two individuals in the capacity of non-voting observers (the
“Observers”) to the Board of Directors. The appointment and removal of any
Observer shall be by written notice to the Board of Directors.

(i) Notwithstanding anything to the contrary, following the Effective Date:
(A) if the Keane Parties as a group, directly or indirectly though Investor
Holdco, cease to beneficially own at least 50% of the Company Shares
beneficially owned by the Keane Parties as of the Effective Date, the Keane
Parties shall no longer have any right to appoint Observers under
Section 2.01(h) and shall cause such individuals designated by them to
immediately resign; and (B) if Trican, directly or indirectly though Investor
Holdco, ceases to beneficially own at least 25% of the Company Shares
beneficially owned by Trican as of the Effective Date, Trican shall no longer
have any right to appoint Observers under Section 2.01(h) and shall cause such
individuals designated by them to immediately resign.

(j) An Observer may attend any meeting of the Board of Directors, provided, that
no Observer shall have the right to vote or otherwise participate in the Board
of Directors meeting in any way other than to observe any applicable meeting of
the Board of Directors. Observers shall be provided advance notice of each
meeting of the Board of Directors in the same manner and at the same time as the
other members of the Board of Directors and shall be given copies of all
documents, materials and other information as and when given to other members of
the Board of Directors, provided that the Observer shall have executed a
non-disclosure and confidentiality agreement and such other acknowledgments and
agreements reasonably satisfactory to the Board of Directors. Notwithstanding
the foregoing, the Observer

 

10



--------------------------------------------------------------------------------

shall be excluded from attending any meeting of the Board of Directors or
receiving any materials to the extent necessary to preserve attorney-client
privilege, to safeguard highly proprietary or classified information, in the
case of any conflict of interest involving such Observer or as otherwise deemed
necessary or advisable by the Board of Directors. The Board of Directors or any
committee thereof shall have the right to exclude an Observer from any meeting
or portion thereof in the sole discretion of a majority of the members in
attendance at such meeting. Each Observer shall be a natural person.

Section 2.02. Voting.

(a) Prior to the distribution by Investor Holdco of all (but not less than all)
of its Registrable Securities to its members, each member of Investor Holdco and
their respective Permitted Assignees (including recipients of Registrable
Securities from Investor Holdco pursuant to the provisions of Section 2.03)
agrees, with respect to all of such Person’s Company Shares held by any of such
members as of the date hereof, to vote such Person’s Company Shares as
instructed by Investor Holdco. Each member of Investor Holdco (other than
Investor Holdco) and each of their respective Permitted Assignees, shall take
all other necessary or desirable actions within such Person’s control
(including, without limitation, attending meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings) to effect the voting of such Person’s Company Shares in accordance
with this provision.

(b) To secure each member of Investor Holdco’s (and their respective Permitted
Assignees) obligations to vote their respective Company Shares in accordance
with Section 2.02(a) of this Agreement, each such Person hereby appoints an
officer of Investor Holdco designated by the management board of Investor
Holdco, as such Person’s true and lawful proxy and attorney, with the power to
act alone and with full power of substitution, to vote all of such Person’s
Company Shares as set forth in this Agreement and to execute all appropriate
instruments consistent with this Agreement on behalf of such Person if, and only
if, such Person fails to vote all of such Person’s Company Shares or execute
such other instruments in accordance with the provisions of this Agreement
within five days of Investor Holdco’s written request for such Person’s written
consent or signature. The proxy and power granted by each Person pursuant to
this Section 2.02(b) are coupled with an interest and are given to secure the
performance of such Person’s duties under this Agreement, provided, that the
proxy and power set forth in this Section 2.02(b) shall not be used to affect an
Other Selling Holder’s (as defined in Section 2.03(a)) election to not
participate in a Sell Down (as defined in Section 2.03(a)). Each such member of
Investor Holdco (and their respective Permitted Assignees) agrees to execute an
irrevocable proxy in favor the designated individual as and when identified, if
requested by Investor Holdco. Each such proxy and power will be irrevocable for
the term hereof. The proxy and power, so long as any such Person is an
individual, will survive the death, incompetency and disability of such party or
any other individual holder of any Person’s Company Shares, as the case may be,
and, so long as such Person is an entity, will survive the merger or
reorganization of such party or any other entity holding any of a Person’s
Company Shares.

 

11



--------------------------------------------------------------------------------

Section 2.03. Sell-Downs; Distributions of Company Shares.

(a) In the event Investor Holdco proposes to effect a private block sale or
resale or to demand or participate in a registered offering of Company Shares
held by Investor Holdco (which such sale shall be proportionate among members of
Investor Holdco) (a “Sell-Down”), Investor Holdco shall promptly provide written
notice to each Holder and each equityholder of Investor Holdco (collectively,
the “Other Selling Holders”), specifying the number and percentage of Company
Shares then held by Investor Holdco to be sold in such Sell-Down, the number of
Company Shares each Other Selling Holder shall be obligated to sell in such Sell
Down (calculated on a pro rata basis based on such Other Selling Holder’s
beneficial ownership of Company Shares) and all other material terms and
conditions of the Sell-Down (the “Sell-Down Notice”). Each Other Selling Holder
shall be obligated to participate in such Sell-Down, unless such Other Selling
Holder delivers a written notice to Investor Holdco by the close of business on
the date which is 10 Business Days after the Sell-Down Notice is delivered to
such Other Selling Holder, which such notice shall include the number of Company
Shares such Other Selling Holder elects to exclude from such Sell-Down (the
“Excluded Company Shares”, and such notifying Other Selling Holder, the
“Non-Participating Holder”). Any Other Selling Holder that does not deliver such
notice shall be obligated to participate in the Sell Down with respect to the
number of Company Shares set forth in the Sell-Down Notice. If any Other Selling
Holder does not participate in such Sell-Down, Investor Holdco shall, unless
prohibited by applicable Law, promptly distribute the Excluded Company Shares to
the Non-Participating Holder, provided, that (i) the Non-Participating Holder
complies with the provisions of Section 2.03(b) and (ii) the Excluded Company
Shares shall be subject to the same restrictions on voting, transfer, market
stand-off and lock-up provisions to which the Company Shares of Investor Holdco
to be sold in the Sell-Down are subject in this Agreement and/or with respect to
such Sell-Down (the “Transaction Transfer Restrictions”). Subject to compliance
with applicable Law, the Excluded Company Shares may be sold or otherwise
disposed of by a Non-Participating Holder so long as no Transaction Transfer
Restriction period is in effect. Investor Holdco shall provide further notice to
such Non-Participating Holder or its representatives of its intention to effect
a Sell-Down not more than 30 calendar days prior to the intended date for the
completion of such Sell-Down, in which event the Non-Participating Holder, after
receiving notice of such Sell-Down, shall (notwithstanding its earlier election
in respect of Excluded Company Shares) have the right to participate in such
Sell-Down with Investor Holdco on the same terms and conditions as Investor
Holdco pro rata based on the Non-Participating Holder’s beneficial ownership of
Company Shares, and, if not participating in such Sell-Down, shall not sell or
otherwise dispose of the Excluded Company Shares (or other Company Shares
beneficially owned by such holder) during such 30 calendar day period following
delivery of such notice and such longer transfer, market stand-off or lock up
provision that Investor Holdco shall become subject to in connection with such
Sell-Down.

(b) Any Person who receives a distribution of Company Shares shall, to the
extent not already a party hereto, execute and deliver a joinder agreement, in
form and substance reasonably acceptable to the Company, agreeing to be bound by
the terms and conditions of this Agreement as if such Person were a party
hereto, whereupon such Person will be treated as a Holder for all purposes of
this Agreement, with the same benefits and obligations hereunder as the
distributing Holder with respect to the distributed Registrable Securities.

 

12



--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION RIGHTS

Section 3.01. Demand Registration.

(a) Demand Rights. At any time after the expiration of the Lockup Period, any
Holders that (i) collectively and beneficially own at least 20% of the total
issued and outstanding Registrable Securities or (ii) collectively and
beneficially own at least 10% of the total issued and outstanding Registrable
Securities, provided they beneficially own Registrable Securities equivalent to
at least 50% of the Registrable Securities beneficially owned by them as of the
Effective Date, (each such Holder, a “Demand Party”), may, subject to
Section 3.11, make a written request (a “Demand Notice”) to the Company for
Registration of all or part of the Registrable Securities held by the Demand
Party (i) on Form S-1 (a “Long-Form Registration”) or (ii) on Form S-3 (a
“Short-Form Registration”) if the Company qualifies to use such short form (any
such requested Long-Form Registration or Short-Form Registration, a “Demand
Registration”). Each Demand Notice shall specify the aggregate amount of
Registrable Securities held by the Demand Party to be registered and the
intended methods of disposition thereof, provided that in the case of a Demand
Notice from Investor Holdco, the aggregate amount of Registrable Securities
shall include Registrable Securities from each member of Investor Holdco on a
pro rata basis based on each such member’s beneficial ownership of Registrable
Securities, unless such member otherwise directs Investor Holdco to include less
than its pro rata share of Registrable Securities in accordance with
Section 2.03. Subject to Section 3.11, after delivery of such Demand Notice, the
Company (x) shall file promptly (and, in any event, within (i) ninety (90) days
in the case of a request for a Long-Form Registration or (ii) thirty (30) days
in the case of a request for a Short-Form Registration, in each case, following
delivery of such Demand Notice) with the SEC a Registration Statement relating
to such Demand Registration (a “Demand Registration Statement”), and (y) shall
use its reasonable best efforts to cause such Demand Registration Statement to
promptly be declared effective under (x) the Securities Act and (y) the “Blue
Sky” laws of such jurisdictions as any Participating Holder or any underwriter,
if any, reasonably requests. Notwithstanding any provisions contained herein,
including but not limited to Section 3.02(b), the Company shall not be obligated
to maintain a registration statement pursuant to a Demand Registration effective
for more than (x) 360 days plus the length of any period in which either a
Demand Suspension or Shelf Suspension is in effect instituted by the Company
pursuant to Section 3.01(d) or Section 3.02(d), respectively, during such 360
day period or (y) such shorter period when all of the Registrable Securities
covered by such registration statement have been sold pursuant thereto.

(b) Demand Withdrawal. The Demand Party may withdraw its Registrable Securities
from a Demand Registration at any time prior to the effectiveness of the
applicable Demand Registration Statement. Upon delivery of a notice by the
Demand Party to such effect, the Company shall cease all efforts to secure
effectiveness of the applicable Demand Registration Statement and promptly
notify each other Participating Holder of such withdrawal. Subject to
Section 3.08(c), the Demand Holders shall reimburse the Company for all its
reasonable out-of-pocket Registration Expenses incurred in connection with the
attempted Demand Registration. If the Demand Holders reimburse the Company for
its reasonable out-of-pocket Registration Expenses incurred in connection with
the attempted Demand Registration, the attempted Demand Registration shall not
count as a Demand Registration for purposes of Section 3.11.

 

13



--------------------------------------------------------------------------------

(c) Demand Company Notice. Subject to Section 3.11, promptly upon delivery of
any Demand Notice (but in no event more than five (5) Business Days thereafter),
the Company shall deliver a written notice (a “Demand Company Notice”) of any
such Registration request to all Holders (other than the Demand Party), and the
Company shall include in such Demand Registration all such Registrable
Securities of such Holders which the Company has received written requests for
inclusion therein within ten (10) Business Days after the date that such Demand
Company Notice has been delivered except for such Registrable Securities that
are withdrawn from such Demand Registration by written notice of the Holder
thereof at any time prior to the effectiveness of the applicable Demand
Registration Statement. All requests made pursuant to this Section 3.01(c) shall
specify the aggregate amount of Registrable Securities of such Holder to be
registered.

(d) Delay in Filing; Suspension of Registration. If the Company shall furnish to
the Participating Holders a certificate signed by the Chief Executive Officer or
equivalent senior executive officer of the Company stating that the filing,
effectiveness or continued use of a Demand Registration Statement would require
the Company to make an Adverse Disclosure, then the Company may delay the filing
(but not the preparation of) or initial effectiveness of, or suspend use of, the
Demand Registration Statement (a “Demand Suspension”); provided, however, that
the Company, unless otherwise approved in writing by the Holders of a majority
of the Company Shares that elected to participate in the registration in respect
of any Demand Suspension, shall not be permitted to exercise aggregate Demand
Suspensions and Shelf Suspensions more than twice, or for more than an aggregate
of 90 days, in each case, during any 12-month period; provided, further, that in
the event of a Demand Suspension, such Demand Suspension shall terminate at such
earlier time as the Company would no longer be required to make any Adverse
Disclosure. Each Participating Holder shall keep confidential the fact that a
Demand Suspension is in effect, the certificate referred to above and its
contents unless and until otherwise notified by the Company, except (A) for
disclosure to such Participating Holder’s employees, agents and professional
advisers who reasonably need to know such information for purposes of assisting
the Participating Holder with respect to its investment in the Company Shares
and agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters are publicly disclosed by
the Company or any of its Subsidiaries or any other Person that, to the actual
knowledge of such Participating Holder, was not subject to an obligation or duty
of confidentiality to the Company and its Subsidiaries and (D) as required by
law, rule or regulation. In the case of a Demand Suspension, the Participating
Holders agree to suspend use of the applicable Prospectus and any Issuer Free
Writing Prospectus in connection with any sale or purchase of, or offer to sell
or purchase, Registrable Securities, upon delivery of the notice referred to
above. The Company shall immediately notify the Participating Holders upon the
termination of any Demand Suspension, amend or supplement the Prospectus and any
Issuer Free Writing Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Participating Holders such numbers of
copies of the Prospectus and any Issuer Free Writing Prospectus as so amended or
supplemented as any Participating Holder may reasonably request. The Company
agrees, if necessary, to supplement or make amendments to

 

14



--------------------------------------------------------------------------------

the Demand Registration Statement if required by the registration form used by
the Company for the applicable Registration or by the instructions applicable to
such registration form or by the Securities Act or the rules or regulations
promulgated thereunder, or as may reasonably be requested by the Demand Party.

(e) Underwritten Offering. If the Demand Party so requests, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering, and the Demand Party shall have the right to select
the managing underwriter or underwriters to administer the offering. If the
Demand Party intends to sell the Registrable Securities covered by its demand by
means of an Underwritten Offering, the Demand Party shall so advise the Company
as part of its Demand Notice, and the Company shall include such information in
the Demand Company Notice.

(f) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Demand Registration advise the Board of
Directors in writing that, in its or their opinion, the number of securities
requested to be included in such Demand Registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the securities to be included in such Demand
Registration (i) first, shall be allocated pro rata among the Holders that have
requested to participate in such Demand Registration based on each Holder’s Pro
Rata Percentage (provided that any securities thereby allocated to a Holder that
exceed such Holder’s request shall be reallocated among the remaining requesting
Holders in like manner), (ii) second, and only if all the securities referred to
in clause (i) have been included in such Registration, the number of securities
that the Company proposes to include in such Registration that, in the opinion
of the managing underwriter or underwriters, can be sold without having such
adverse effect and (iii) third, and only if all of the securities referred to in
clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Registration that, in the opinion of the managing
underwriter or underwriters, can be sold without having such adverse effect.

Section 3.02. Shelf Registration.

(a) Filing. Following the IPO, the Company shall use its reasonable best efforts
to qualify for Registration on Form S-3 for secondary sales. Promptly following
the date on which the Company becomes eligible to Register on Form S-3 (the “S-3
Eligibility Date”), the Company shall notify, in writing, Investor Holdco, or if
Investor Holdco is no longer a Holder of Registrable Securities, then the
Holders, of such eligibility and its intention to file and maintain a Shelf
Registration Statement on Form S-3 covering the Registrable Securities held by
Investor Holdco, or if Investor Holdco is no longer a Holder of Registrable
Securities, then the Holders, (the “Eligibility Notice”). Promptly following
receipt of such Eligibility Notice (but in no event more than ten (10) days
after receipt of such Eligibility Notice), Investor Holdco, or if Investor
Holdco is no longer a Holder of Registrable Securities, then the Majority
Holders, shall deliver a written notice to the Company, which notice shall
specify the aggregate amount of Registrable Securities held by Investor Holdco,
or, if Investor Holdco is no longer a Holder of Registrable Securities, then the
Majority Holders, to be covered by such Shelf Registration Statement and the
intended methods of distribution thereof (the “S-3 Shelf Notice,” and Investor

 

15



--------------------------------------------------------------------------------

Holdco or the Majority Holders, as applicable, in such capacity, the “Initial
S-3 Holder”). An S-3 Shelf Notice delivered by a Demand Party shall include
Registrable Securities pro rata from each Sponsor based on each such Holders’
beneficial ownership of Registrable Securities, unless Holder otherwise directs
the Demand Party to include less than its pro rata share of Registrable
Securities in accordance with Section 2.03. Following delivery of the S-3 Shelf
Notices, the Company (x) shall file promptly (and, in any event, within the
earlier of (i) thirty (30) days of receipt of the S-3 Shelf Notices and
(ii) forty (40) days after delivery of the Eligibility Notice) with the SEC such
Shelf Registration Statement (which shall be an automatic Shelf Registration
Statement if the Company qualifies at such time to file such a Shelf
Registration Statement) relating to the offer and sale of all Registrable
Securities requested for inclusion therein by the Initial S-3 Holder and, to the
extent requested under Section 3.02(c), the other Holders from time to time in
accordance with the methods of distribution elected by such Holders (to the
extent permitted in this Section 3.02) and set forth in the Shelf Registration
Statement and (y) shall use its reasonable best efforts to cause such Shelf
Registration Statement to be promptly declared effective under the Securities
Act (including upon the filing thereof if the Company qualifies to file an
automatic Shelf Registration Statement); provided, however, that if Investor
Holdco, or, if Investor Holdco is no longer a Holder of Registrable Securities,
then the Majority Holders, reasonably believes that the Company will become S-3
eligible and delivers a S-3 Shelf Notice following the IPO but prior to the S-3
Eligibility Date, the Company shall not be obligated to file (but shall be
obligated to prepare) such Shelf Registration Statement on Form S-3.

(b) Continued Effectiveness. Subject to Section 3.01(a), the Company shall use
its reasonable best efforts to keep any Shelf Registration Statement filed
pursuant to Section 3.02(a) continuously effective under the Securities Act in
order to permit the Prospectus forming a part thereof to be usable by Shelf
Holders until the earliest of (i) the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder), (ii) the date as of which each of the Shelf Holders is
permitted to sell its Registrable Securities without Registration pursuant to
Rule 144 without volume limitation or other restrictions on transfer thereunder,
(iii) such shorter period as Investor Holdco, or, if Investor Holdco is no
longer a Holder of Registrable Securities, then Shelf Holders holding a majority
of the Registrable Securities subject to the Shelf Registration Statement, shall
agree in writing (such period of effectiveness, the “Shelf Period”). Subject to
Section 3.02(d), the Company shall not be deemed to have used its reasonable
best efforts to keep the Shelf Registration Statement effective during the Shelf
Period if the Company voluntarily takes any action or omits to take any action
that would result in Shelf Holders not being able to offer and sell any
Registrable Securities pursuant to such Shelf Registration Statement during the
Shelf Period, unless such action or omission is (x) a Shelf Suspension permitted
pursuant to Section 3.02(d) or (y) required by applicable law, rule or
regulation.

(c) Company Notices. Promptly upon delivery of any S-3 Shelf Notice pursuant to
Section 3.02(a) (each, a “Shelf Notice”) (but in no event more than five
(5) Business Days thereafter), the Company shall deliver a written notice of
such Shelf Notice to the Holders (other than the Initial S-3 Holder) and the
Company shall include in such Shelf Registration all such Registrable Securities
of such other Holders which the Company has received a written request for
inclusion therein within five (5) Business Days after such written notice is
delivered

 

16



--------------------------------------------------------------------------------

to such other Holders (each such Holder delivering such a request together with
the Initial S-3 Holder, if applicable, a “Shelf Holder”); provided, that, except
in connection with an Underwritten Shelf Takedown the Company shall not include
in such Shelf Registration Registrable Securities of any Holder in an amount in
excess of such Holder’s Pro Rata Percentage. If the Company is permitted by
applicable law, rule or regulation to add selling stockholders to a Shelf
Registration Statement without filing a post-effective amendment, a Holder may
request the inclusion of an amount of such Holder’s Registrable Securities not
to exceed such Holder’s Pro Rata Percentage in such Shelf Registration Statement
at any time or from time to time after the filing of a Shelf Registration
Statement, and the Company shall add such Registrable Securities to the Shelf
Registration Statement as promptly as reasonably practicable, and such Holder
shall be deemed a Shelf Holder.

(d) Suspension of Registration. If the Company shall furnish to the Shelf
Holders a certificate signed by the Chief Executive Officer or equivalent senior
executive officer of the Company stating that the continued use of a Shelf
Registration Statement filed pursuant to Section 3.02(a) would require the
Company to make an Adverse Disclosure, then the Company may suspend use of the
Shelf Registration Statement (a “Shelf Suspension”); provided, however, that the
Company unless otherwise approved in writing the Holders of a majority of the
Company Shares that demanded the registration, in respect of any Demand
Suspension, shall not be permitted to exercise aggregate Demand Suspensions and
Shelf Suspensions more than twice, or for more than an aggregate of 90 days, in
each case, during any 12-month period; provided further that in the event of a
Shelf Suspension, such Shelf Suspension shall terminate at such earlier time as
the Company would no longer be required to make any Adverse Disclosure. Each
Shelf Holder shall keep confidential the fact that a Shelf Suspension is in
effect, the certificate referred to above and its contents unless and until
otherwise notified by the Company, except (A) for disclosure to such Shelf
Holder’s employees, agents and professional advisers who reasonably need to know
such information for purposes of assisting the Holder with respect to its
investment in the Company Shares and agree to keep it confidential, (B) for
disclosures to the extent required in order to comply with reporting obligations
to its limited partners or other direct or indirect investors who have agreed to
keep such information confidential, (C) if and to the extent such matters are
publicly disclosed by the Company or any of its Subsidiaries or any other Person
that, to the actual knowledge of such Shelf Holder, was not subject to an
obligation or duty of confidentiality to the Company and its Subsidiaries and
(D) as required by law, rule or regulation. In the case of a Shelf Suspension,
the Holders agree to suspend use of the applicable Prospectus and any Issuer
Free Writing Prospectus in connection with any sale or purchase of, or offer to
sell or purchase, Registrable Securities, upon delivery of the notice referred
to above. The Company shall immediately notify the Shelf Holders upon the
termination of any Shelf Suspension, amend or supplement the Prospectus and any
Issuer Free Writing Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Shelf Holders such numbers of copies of
the Prospectus and any Issuer Free Writing Prospectus as so amended or
supplemented as any Shelf Holder may reasonably request. The Company agrees, if
necessary, to supplement or make amendments to the Shelf Registration Statement
if required by the registration form used by the Company for the applicable
Registration or by the instructions applicable to such registration form or by
the Securities Act or the rules or regulations promulgated thereunder, or as may
reasonably be requested by the Initial S-3 Holder.

 

17



--------------------------------------------------------------------------------

(e) Shelf Take-Downs.

(i) An offering or sale of Registrable Securities pursuant to a Shelf
Registration Statement (each, a “Shelf Take-Down”) may be initiated by Investor
Holdco, or if Investor Holdco is no longer a Holder of Registrable Securities,
by any Shelf Holder (in such capacity, the “Initiating Shelf Take-Down Holder”)
in respect of such Initiating Shelf Take-Down Holder’s Registrable Securities
included in such Shelf Registration Statement. Except as set forth in
Section 3.02(e)(iii) with respect to Marketed Underwritten Shelf Take-Downs, the
Initiating Shelf Take-Down Holder shall not be required to permit the offer and
sale of Registrable Securities by other Shelf Holders in connection with any
such Shelf Take-Down initiated by such Initiating Shelf Take-Down Holder.

(ii) Subject to Section 3.11, if the Holders of a majority of the Registrable
Securities included in the Shelf Registration Statement elect by written request
to the Company, a Shelf Take-Down shall be in the form of an Underwritten
Offering (an “Underwritten Shelf Take-Down Notice”) and the Company shall amend
or supplement the Shelf Registration Statement for such purpose as soon as
practicable. Such Holders shall have the right to select the managing
underwriter or underwriters to administer such offering. The provisions of
Section 3.01(f) shall apply to any Underwritten Offering pursuant to this
Section 3.02(e).

(iii) If the plan of distribution set forth in any Underwritten Shelf Take-Down
Notice includes a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by the Company and the underwriters over a
period expected to exceed 48 hours (a “Marketed Underwritten Shelf Take-Down”),
promptly upon delivery of such Underwritten Shelf Take-Down Notice (but in no
event more than three (3) Business Days thereafter), the Company shall deliver a
written notice (a “Marketed Underwritten Shelf Take-Down Notice”) of such
Marketed Underwritten Shelf Take-Down to all Shelf Holders (other than the
Initiating Shelf Take-Down Holder), and the Company shall include in such
Marketed Underwritten Shelf Take-Down all such Registrable Securities of such
Shelf Holders that are Registered on such Shelf Registration Statement for which
the Company has received written requests, which requests must specify the
aggregate amount of such Registrable Securities of such Holder to be offered and
sold pursuant to such Marketed Underwritten Shelf Take-Down, for inclusion
therein within three (3) Business Days after the date that such Marketed
Underwritten Shelf Take-Down Notice has been delivered.

(iv) For so long as no black-out period as described in and subject to the terms
of Section 3.04 with respect to a Marketed Underwritten Offering is then in
effect, a Shelf Holder may initiate a Shelf Take-Down with respect to the
Registrable Securities of such Shelf Holder so long as such Shelf Take-Down is
not in the form of an Underwritten Offering.

Section 3.03. Piggyback Registration.

(a) Participation. If the Company at any time after the IPO proposes to file a
Registration Statement with respect to any offering of Company Shares for its
own account or for the account of any other Persons (other than (i) a
Registration under Section 3.01 or Section 3.02, it being understood that this
clause (i) does not limit the rights of Holders to make written requests
pursuant to Section 3.01 or Section 3.02 or otherwise limit the applicability
thereof, (ii) a Registration Statement on Form S-4 or S-8 (or such other similar
successor forms then in effect under the Securities Act), (iii) a registration
of securities solely relating to an offering and sale to

 

18



--------------------------------------------------------------------------------

employees, directors or consultants of the Company or its Subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement, (iv) a
registration not otherwise covered by clause (iii) above pursuant to which the
Company is offering to exchange its own securities for other securities or (v) a
Registration Statement relating solely to dividend reinvestment or similar
plans) (a “Company Public Sale”), then, (A) as soon as practicable (but in no
event less than 60 days prior to the proposed date of filing of such
Registration Statement), the Company shall give written notice of such proposed
filing to Investor Holdco and all Demand Parties and shall offer Investor Holdco
and all Demand Parties the opportunity to Register under such Registration
Statement such number of Registrable Securities as Investor Holdco and such
Demand Parties may request in writing (provided that the number of Registrable
Securities Registered by Investor Holdco pursuant to this section
Section 3.03(a) shall be pro rata among members of Investor Holdco based on the
Registrable Securities beneficially owned by each such member of Investor
Holdco, unless such member of Investor Holdco otherwise directs Investor Holdco
to include less than its pro rata share of Registrable Securities in accordance
with Section 2.03) delivered to the Company within ten (10) days of delivery of
such written notice by the Company, and (B) subject to Section 3.03(c), as soon
as practicable after the expiration of such 10-day period (but in no event less
than fifteen (15) days prior to the proposed date of filing of such Registration
Statement), the Company shall give written notice of such proposed filing to the
remaining Holders , and such notice shall offer each such Holder the opportunity
to Register under such Registration Statement such number of Registrable
Securities as such Holder may request in writing within ten (10) days of
delivery of such written notice by the Company. Subject to Section 3.03(b) and
(c), the Company shall include in such Registration Statement all such
Registrable Securities that are requested by Holders to be included therein in
compliance with the immediately foregoing sentence (a “Piggyback Registration”);
provided that if at any time after giving written notice of its intention to
Register any equity securities and prior to the effective date of the
Registration Statement filed in connection with such Piggyback Registration, the
Company shall determine for any reason not to Register or to delay Registration
of the equity securities covered by such Piggyback Registration, the Company
shall give written notice of such determination to each Holder that had
requested to Register its, his or her Registrable Securities in such
Registration Statement and, thereupon, (1) in the case of a determination not to
Register, shall be relieved of its obligation to Register any Registrable
Securities in connection with such Registration, without prejudice, however, to
the rights of a Demand Party, to request that such Registration be effected as a
Demand Registration under Section 3.01, and (2) in the case of a determination
to delay Registering, in the absence of a request by a Demand Party, that such
Registration be effected as a Demand Registration under Section 3.01, shall be
permitted to delay Registering any Registrable Securities, for the same period
as the delay in Registering the other equity securities covered by such
Piggyback Registration. If the offering pursuant to such Registration Statement
is to be underwritten, the Company shall so advise the Holders as a part of the
written notice given pursuant this Section 3.03(a), and each Holder making a
request for a Piggyback Registration pursuant to this Section 3.03(a) must, and
the Company shall make such arrangements with the managing underwriter or
underwriters so that each such Holder may, participate in such Underwritten
Offering, subject to the conditions of Section 3.03(b) and (c). If the offering
pursuant to such Registration Statement is to be on any other basis, the Company
shall so advise the Holders as part of the written notice given pursuant to this
Section 3.03(a), and each Holder making a request for a Piggyback Registration
pursuant to this Section 3.03(a) must, and the

 

19



--------------------------------------------------------------------------------

Company shall make such arrangements so that each such Holder may, participate
in such offering on such basis, subject to the conditions of Section 3.03(b) and
(c). Each Holder shall be permitted to withdraw all or part of its Registrable
Securities from a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement.

(b) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their opinion, the number of securities which such Holders and any other
Persons intend to include in such offering exceeds the number which can be sold
in such offering without being likely to have a significant adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be (i) first, the number of Registrable Securities that, in the opinion of
such managing underwriter or underwriters, can be sold without having such
adverse effect in such Registration, which such number shall be allocated pro
rata among the Holders that have requested to participate in such Registration
based on each Holder’s Pro Rata Percentage (provided that any securities thereby
allocated to a Holder that exceed such Holder’s request shall be reallocated
among the remaining requesting Holders in like manner) and (ii) second, and only
if all of the Registrable Securities referred to in clause (i) have been
included in such Registration, any other securities eligible for inclusion in
such Registration that, in the opinion of the managing underwriter or
underwriters, can be sold without having such adverse effect in such
Registration.

(c) Restrictions on Holders. Notwithstanding any provisions contained herein,
prior to the distribution by Investor Holdco of all its Registrable Securities
held as of the date hereof to its members, Holders other than Investor Holdco or
a Demand Party may not request Piggyback Registration of Registrable Securities
with respect to any offering of Company Shares for the Company’s account unless
Investor Holdco or a Demand Party requests such Piggyback Registration with
respect to such offering.

(d) No Effect on Demand Registrations. No Registration of Registrable Securities
effected pursuant to a request under this Section 3.03 shall be deemed to have
been effected pursuant to Section 3.01 or Section 3.02 or shall relieve the
Company of its obligations under Section 3.01 or Section 3.02.

Section 3.04. Black-out Periods.

(a) Black-out Periods for Holders. In the event of a Company Public Sale of the
Company’s equity securities in an Underwritten Offering, each of the Holders
agrees, if requested by the managing underwriter or underwriters in such
Underwritten Offering (and, with respect to a Company Public Sale other than the
IPO, if and only if Investor Holdco, or, if Investor Holdco is no longer a
Holder of Registrable Securities, then the Majority Holders, agrees to such
request), not to (1) offer for sale, sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or could be expected
to, result in the disposition by any Person at any time in the future of) any
Company Shares (including Company Shares that may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the SEC
and Company Shares that may be issued upon exercise of any

 

20



--------------------------------------------------------------------------------

options or warrants) or securities convertible into or exercisable or
exchangeable for Company Shares, (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Company Shares, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Company
Shares or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a Registration Statement, including any
amendments thereto, with respect to the registration of any Company Shares or
securities convertible into or exercisable or exchangeable for Company Shares or
any other securities of the Company or (4) publicly disclose the intention to do
any of the foregoing, in each case, during the period beginning seven (7) days
before and ending 180 days (in the event of the IPO) or 90 days (in the event of
any other Company Public Sale) (or, in each case, such other period as may be
reasonably requested by the Company or the managing underwriter or underwriters
to accommodate regulatory restrictions on (i) the publication or other
distribution of research reports and (ii) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in the FINRA rules or
any successor provisions or amendments thereto) after the date of the
underwriting agreement entered into in connection with such Company Public Sale,
to the extent timely notified in writing by the Company or the managing
underwriter or underwriters; provided, that (i) no Holder shall be subject to
any such black-out period of longer duration or other greater restriction than
that applicable to (x) Investor Holdco, or, if Investor Holdco is no longer a
Holder of Registrable Securities, then any of the Majority Holders or (y) any
director or executive officer who holds Registrable Securities and (ii) if any
Holder is released from any such lockup restrictions, all other Holders shall
also be released from such lockup restrictions to the same extent. If requested
by the managing underwriter or underwriters of any such Company Public Sale
(and, with respect to any such Company Public Sale other than the IPO, if and
only if Investor Holdco, or, if Investor Holdco is no longer a Holder of
Registrable Securities, then the Majority Holders, agrees to such request), the
Holders shall execute a separate agreement to the foregoing effect. The Company
may impose stop-transfer instructions with respect to the Company Shares (or
other securities) subject to the foregoing restriction until the end of the
period referenced above.

(b) Black-out Period for the Company and Others. In the case of an offering of
Registrable Securities pursuant to Section 3.01 or Section 3.02 that is a
Marketed Underwritten Offering, the Company and each of the Holders agree, if
requested by (x) Investor Holdco, or, if Investor Holdco is no longer a Holder
of Registrable Securities, then requested by Holders of a majority of the
Registrable Securities participating in the Marketed Underwritten Offering (the
“Participating Majority”), or (y) the managing underwriter or underwriters with
respect to such Marketed Underwritten Offering, not to (1) offer for sale, sell,
pledge, or otherwise dispose of (or enter into any transaction or device that is
designed to, or would reasonably be expected to, result in the disposition by
any Person at any time in the future of) any Company Shares (including Company
Shares that may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the SEC and Company Shares that may
be issued upon exercise of any options or warrants) or securities convertible
into or exercisable or exchangeable for Company Shares, (2) enter into any swap
or other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of Company Shares, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Company Shares or other securities, in cash or otherwise, (3) make
any demand for or exercise any right or cause to be filed a Registration
Statement, including any

 

21



--------------------------------------------------------------------------------

amendments thereto, with respect to the registration of any Company Shares or
securities convertible into or exercisable or exchangeable for Company Shares or
any other securities of the Company or (4) publicly disclose the intention to do
any of the foregoing, in each case, during the period beginning seven (7) days
before, and ending 90 days (or such lesser period as may be agreed by
(x) Investor Holdco, or, if Investor Holdco is no longer a Holder of Registrable
Securities, then by a Participating Majority, or, (y) if applicable, the
managing underwriter or underwriters) (or such other period as may be reasonably
requested by Investor Holdco, or, if Investor Holdco is no longer a Holder of
Registrable Securities, then by a Participating Majority, or the managing
underwriter or underwriters to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in the FINRA rules or any successor provisions or amendments thereto)
after, the date of the underwriting agreement entered into in connection with
such Marketed Underwritten Offering, to the extent timely notified in writing by
(x) Investor Holdco, or, if Investor Holdco is no longer a Holder of Registrable
Securities, then by a Participating Majority, or (y) the managing underwriter or
underwriters, as the case may be; provided that (i) no Holder shall be subject
to any such black-out period of longer duration or other greater restriction
than that applicable to Investor Holdco, or, if Investor Holdco is no longer a
Holder of Registrable Securities, then a Participating Majority, and (ii) if any
Holder is released from any such lockup restrictions, all other Holders shall
also be released from such lockup restrictions to the same extent.
Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to Registrations
on Form S-4 or S-8 or any successor form to such Forms or as part of any
Registration of securities for offering and sale to employees, directors or
consultants of the Company and its Subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement. The Company agrees to use its
reasonable best efforts to obtain from each of its directors and officers and
each other holder of restricted securities of the Company which securities are
the same as or similar to the Registrable Securities being Registered, or any
restricted securities convertible into or exchangeable or exercisable for any of
such securities, an agreement not to effect any public sale or distribution of
such securities during any such period referred to in this paragraph, except as
part of any such Registration, if permitted. Without limiting the foregoing (but
subject to Section 3.07), if after the date hereof the Company or any of its
Subsidiaries grants any Person (other than a Holder) any rights to demand or
participate in a Registration, the Company shall, and shall cause its
Subsidiaries to, provide that the agreement with respect thereto shall include
such Person’s agreement to comply with any black-out period required by this
Section as if it were a Holder hereunder. If requested by the managing
underwriter or underwriters of any such Marketed Underwritten Offering (and if
and only if Investor Holdco, or, if Investor Holdco is no longer a Holder of
Registrable Securities, then a Participating Majority, agrees to such request),
the Holders shall execute a separate agreement to the foregoing effect. The
Company may impose stop-transfer instructions with respect to the Company Shares
(or other securities) subject to the foregoing restriction until the end of the
period referenced above.

Section 3.05. Registration Procedures.

(a) In connection with the Company’s Registration obligations under
Section 3.01, Section 3.02 and Section 3.03 and subject to the applicable terms
and conditions set forth

 

22



--------------------------------------------------------------------------------

therein, the Company shall use its reasonable best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of distribution thereof as expeditiously as
reasonably practicable (and to take all actions reasonably necessary to cure any
suspension or stop order of such Registration as promptly as reasonably
practicable), and in connection therewith the Company shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Holders, if any, copies of all
documents prepared to be filed, which documents shall be subject to the review
of such underwriters and the Participating Holders and their respective counsel
and (y) except in the case of a Registration under Section 3.03, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which any Participating Holder or the underwriters, if any, shall reasonably
object;

(ii) as promptly as practicable file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by the SEC to be filed therewith, and use its reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act as soon as practicable;

(iii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Issuer Free Writing Prospectus as may be reasonably
requested by any other Participating Holder necessary to keep such Registration
effective for the period of time required by this Agreement, and comply with
provisions of the applicable securities laws with respect to the sale or other
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended method or methods of disposition by the
sellers thereof set forth in such Registration Statement;

(iv) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC or any
other regulatory authority preventing or suspending the use of any preliminary
or final Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;

 

23



--------------------------------------------------------------------------------

(v) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein (in the case of
such Prospectus, any preliminary Prospectus or any Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

(vi) use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus;

(vii) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to the applicable Registration Statement
such information as the managing underwriter or underwriters and the Holders of
a majority of the Registrable Securities included in the applicable Registration
Statement agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities, and make all required filings of
such Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment;

(viii) furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Participating Holder or
underwriter may reasonably request of the applicable Registration Statement and
any amendment or post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference);

(ix) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Issuer Free Writing Prospectus and any amendment or supplement
thereto as such Participating Holder or underwriter may reasonably request (it
being understood that the Company consents to the use of such Prospectus, any
Issuer Free Writing Prospectus and any amendment or supplement thereto by such
Participating Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities thereby) and such other
documents as such Participating Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such
Participating Holder or underwriter;

 

24



--------------------------------------------------------------------------------

(x) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 3.02(b), whichever is applicable, provided that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject;

(xi) cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

(xii) use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(xiii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

(xiv) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xv) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Holders of a
majority of the then outstanding Registrable Securities or the managing
underwriter or underwriters, if any, reasonably request in order to expedite or
facilitate the registration and disposition of such Registrable Securities;

(xvi) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the

 

25



--------------------------------------------------------------------------------

closing under the underwriting agreement, in customary form, scope and
substance, which opinions shall be reasonably satisfactory to such Participating
Holders or underwriters, as the case may be, and their respective counsel;

(xvii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(xviii) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;

(xix) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xx) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xxi) use its reasonable best efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company Shares are then listed or quoted and on
each inter-dealer quotation system on which any of the Company Shares are then
quoted;

(xxii) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any Participating Holder, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by such Participating Holder(s) or any such underwriter, all pertinent financial
and other records, pertinent corporate documents and properties of the Company,
and cause all of the Company’s officers, directors and employees and the
independent public accountants who have certified its financial statements to
make themselves available to discuss the business of the Company and to supply
all information reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility; provided, that, any such Person gaining access to
information regarding the Company pursuant to this Section 3.05(a)(xxii) shall
agree to hold in strict confidence and shall not make any disclosure or use any
information regarding the Company that the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless
(w) the release of such information is requested or required by law or by
deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process, (x) such information is or
becomes publicly known other than through a breach of this or any other
agreement of which such Person has

 

26



--------------------------------------------------------------------------------

actual knowledge, (y) such information is or becomes available to such Person on
a non-confidential basis from a source other than the Company or (z) such
information is independently developed by such Person; and

(xxiii) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto.

(b) The Company may require each Participating Holder to furnish to the Company
such information regarding the distribution of such securities and such other
information relating to such Participating Holder and its ownership of
Registrable Securities as the Company may from time to time reasonably request
in writing. Each Participating Holder agrees to furnish such information to the
Company and to cooperate with the Company, in each case as reasonably necessary
to enable the Company to comply with the provisions of this Agreement.

(c) Each Participating Holder agrees that, upon delivery of any notice by the
Company of the happening of any event of the kind described in Section
3.05(a)(iv)(C), (D), or (E) or Section 3.05(a)(v), such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to
such Registration Statement until (i) such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 3.05(a)(v), (ii) such Participating Holder is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus, as the case may be, may be resumed, (iii) such Participating
Holder is advised in writing by the Company of the termination, expiration or
cessation of such order or suspension referenced in Section 3.05(a)(iv)(C) or
(E) or (iv) such Participating Holder is advised in writing by the Company that
the representations and warranties of the Company in such applicable
underwriting agreement are true and correct in all material respects. If so
directed by the Company, such Participating Holder shall deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
such Participating Holder’s possession, of the Prospectus or any Issuer Free
Writing Prospectus covering such Registrable Securities current at the time of
delivery of such notice. In the event the Company shall give any such notice,
the period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
or Issuer Free Writing Prospectus contemplated by Section 3.05(a)(v) or is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus may be resumed.

Section 3.06. Underwritten Offerings.

(a) Demand and Shelf Registrations. If requested by the underwriters for any
Underwritten Offering requested by Investor Holdco, or, if Investor Holdco is no
longer a Holder of Registrable Securities, then by a Participating Majority, the
Company shall enter into an

 

27



--------------------------------------------------------------------------------

underwriting agreement with such underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Company, Investor
Holdco, or, if Investor Holdco is no longer a Holder of Registrable Securities,
then the Participating Majority, and the underwriters, and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof than those provided in Section 3.09. Investor
Holdco, or, if Investor Holdco is no longer a Holder of Registrable Securities,
then the Participating Majority, shall cooperate with the Company in the
negotiation of such underwriting agreement and shall give consideration to the
reasonable suggestions of the Company regarding the form thereof. The
Participating Holders shall be parties to such underwriting agreement, which
underwriting agreement shall (i) contain such representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such Participating Holders as are customarily made by issuers to selling
stockholders in secondary underwritten public offerings and (ii) provide that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement also shall be conditions precedent to the
obligations of such Participating Holders. Any such Participating Holder shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters in connection with such underwriting agreement
other than representations, warranties or agreements regarding such
Participating Holder, such Participating Holder’s title to the Registrable
Securities, such Participating Holder’s authority to sell the Registrable
Securities, such Participating Holder’s intended method of distribution, absence
of liens with respect to the Registrable Securities of such Participating
Holder, enforceability of the applicable underwriting agreement as against such
Participating Holder, receipt of all consents and approvals with respect to the
entry into such underwriting agreement and the sale of such Registrable
Securities by such Participating Holder and any other representations required
to be made by such Participating Holder under applicable law, rule or
regulation, and the aggregate amount of the liability of such Participating
Holder in connection with such underwriting agreement shall not exceed such
Participating Holder’s net proceeds from such Underwritten Offering.

(b) Piggyback Registrations. If the Company proposes to register any of its
securities under the Securities Act as contemplated by Section 3.03 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 3.03 and subject to the provisions of Section 3.03(b) and (c), arrange
for such underwriters to include on the same terms and conditions that apply to
the other sellers in such Registration all the Registrable Securities to be
offered and sold by such Holder among the securities of the Company to be
distributed by such underwriters in such Registration. The Participating Holders
shall be parties to the underwriting agreement between the Company and such
underwriters, which underwriting agreement shall (i) contain such
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Participating Holders as are customarily
made by issuers to selling stockholders in secondary underwritten public
offerings and (ii) provide that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also shall be
conditions precedent to the obligations of such Participating Holders. Any such
Participating Holder shall not be required to make any representations or
warranties to, or agreements with the Company or the underwriters in connection
with such underwriting agreement other than representations, warranties or
agreements regarding such Participating Holder, such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s

 

28



--------------------------------------------------------------------------------

authority to sell the Registrable Securities, such Participating Holder’s
intended method of distribution, absence of liens with respect to the
Registrable Securities of such Participating Holder, enforceability of the
applicable underwriting agreement as against such Participating Holder, receipt
of all consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities by such Participating
Holder or any other representations required to be made by such Participating
Holder under applicable law, rule or regulation, and the aggregate amount of the
liability of such Participating Holder in connection with such underwriting
agreement shall not exceed such Participating Holder’s net proceeds from such
Underwritten Offering.

(c) Participation in Underwritten Registrations. Subject to the provisions of
Section 3.06(a) and (b) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

(d) Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 3.01 or Section 3.02, the price, underwriting discount and other
financial terms for the Registrable Securities shall be determined by Investor
Holdco, or, if Investor Holdco is no longer a Holder of Registrable Securities,
then by a Participating Majority.

Section 3.07. No Inconsistent Agreements; Additional Rights. Article III The
Company is not currently a party to, and shall not hereafter enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders by this Agreement, including allowing any other holder or
prospective holder of any securities of the Company (a) registration rights in
the nature or substantially in the nature of those set forth in Section 3.01,
Section 3.02 or Section 3.03 that would have priority over the Registrable
Securities with respect to the inclusion of such securities in any Registration
(except to the extent such registration rights are solely related to
registrations of the type contemplated by Section 3.03(a)(ii) through (iv)) or
(b) demand registration rights in the nature or substantially in the nature of
those set forth in Section 3.01 or Section 3.02 that are exercisable prior to
such time as Investor Holdco, or, if Investor Holdco is no longer a Holder of
Registrable Securities, then the Participating Majority, can first exercise its
rights under Section 3.01 or Section 3.02, in each case without the prior
written consent of Investor Holdco, or, if Investor Holdco is no longer a Holder
of Registrable Securities, then of the Majority Holders.

Section 3.08. Registration Expenses.

(a) Subject to Section 3.08(b), all expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC, FINRA and if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in Rule 5121 of FINRA. (or any successor provision), and of
its counsel, (ii) all fees and expenses in connection with compliance with any
securities or “Blue Sky” laws (including fees and disbursements of counsel for
the underwriters in connection with “Blue Sky” qualifications of the Registrable
Securities), (iii) all

 

29



--------------------------------------------------------------------------------

printing, duplicating, word processing, messenger, telephone, facsimile and
delivery expenses (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses and Issuer Free Writing Prospectuses),
(iv) all fees and disbursements of counsel for the Company and of all
independent certified public accountants of the Company (including the expenses
of any special audit and cold comfort letters required by or incident to such
performance), (v) Securities Act liability insurance or similar insurance if the
Company so desires or the underwriters so require in accordance with
then-customary underwriting practice, (vi) all fees and expenses incurred in
connection with the listing of Registrable Securities on any securities exchange
or quotation of the Registrable Securities on any inter-dealer quotation system,
(vii) all applicable rating agency fees with respect to the Registrable
Securities, (viii) all reasonable fees and disbursements of one legal counsel
and one accounting firm as selected by the holders of a majority of the
Registrable Securities included in such Registration, (ix) any underwriting
discounts, commissions, fees and related expenses of underwriters, (x) all fees
and expenses of any special experts or other Persons retained by the Company in
connection with any Registration, (xi) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), (xii) all expenses related to the “road-show” for
any Underwritten Offering, including all travel, meals and lodging and (xiv) any
other fees and disbursements customarily paid by the issuers of securities. All
such expenses are referred to herein as “Registration Expenses.”

(b) Subject to Section 3.08(c), Upon a withdraw by a Demand Party of its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Demand Registration Statement pursuant to
Section 3.01(b), such Demand Party shall reimburse the Company for all
reasonable out-of-pocket Registration Expenses.

(c) A Demand Party shall not be required to reimburse the Company for its
expenses incurred in connection with an attempted Demand Registration pursuant
to Section 3.08(b) (and the attempted Demand Registration shall not count as a
Demand Registration for purposes of Section 3.11) if:

(i) the Demand Party determines in its good faith judgment to withdraw its
request for such registration due to a material adverse change in the Company
(other than as a result of any action by the Demand Party);

(ii) such registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court for any
reason (other than as a result of any act by the Demand Party) and the Company
fails to have such stop order, injunction or other order or requirement removed,
withdrawn or resolved to the Demand Party’s reasonable satisfaction;

(iii) the Demand Party requests that the Company withdraw the registration at
any time during a period in which a Demand Suspension or Shelf Suspension is in
effect or within ten days after the termination of a period in which a Demand
Suspension or Shelf Suspension is in effect; or

 

30



--------------------------------------------------------------------------------

(iv) the conditions to closing specified in the underwriting agreement entered
into in connection with such registration are not satisfied (other than as a
result of a default or breach thereunder by the Demand Party).

Section 3.09. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each of the Holders, each of
their respective direct or indirect partners, members or shareholders and each
of such partner’s, member’s or shareholder’s partners, members or shareholders
and, with respect to all of the foregoing Persons, each of their respective
Affiliates, employees, directors, officers, trustees or agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Persons, each of their respective Representatives and, with respect to any
Holder who is a natural person, the Family Members of such natural person,
entities formed for estate or family planning purposes and/or one or more trusts
for the sole benefit of the natural person and/or the Family Members of such
natural Person, from and against any and all losses, penalties, judgments,
suits, costs, claims, damages, liabilities and expenses, joint or several
(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively, “Losses”) arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were Registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment or supplement thereto or any documents incorporated by
reference therein), any Issuer Free Writing Prospectus or amendment or
supplement thereto, or any other disclosure document produced by or on behalf of
the Company or any of its Subsidiaries including reports and other documents
filed under the Exchange Act, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or
Issuer Free Writing Prospectus, in light of the circumstances under which they
were made) not misleading, (iii) any violation or alleged violation by the
Company of any federal, state or common law rule or regulation applicable to the
Company or any of its Subsidiaries in connection with any such registration,
qualification, compliance or sale of Registrable Securities, (iv) any failure to
register or qualify Registrable Securities in any state where the Company or its
agents have affirmatively undertaken or agreed in writing that the Company (the
undertaking of any underwriter being attributed to the Company) will undertake
such registration or qualification on behalf of the Holders of such Registrable
Securities (provided, that, in such instance the Company shall not be so liable
if it has undertaken its reasonable best efforts to so register or qualify such
Registrable Securities) or (v) any actions or inactions or proceedings in
respect of the foregoing whether or not such indemnified party is a party
thereto, and the Company will reimburse, as incurred, each such Holder and each
of their respective direct or indirect partners, members or shareholders and
each of such partner’s, member’s or shareholder’s partners members or
shareholders and, with respect to all of the foregoing Persons, each of their
respective Affiliates, employees, directors, officers, trustees or agents and
controlling Persons, each of their respective Representatives and, with respect
to any Holder who is a natural person, the Family Members of such natural
person, entities formed for estate or family planning purposes and/or one or
more trusts for the sole benefit of such natural person and/or the Family
Members of such natural Person, for any legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action; provided, that, the Company shall not be liable to

 

31



--------------------------------------------------------------------------------

any particular indemnified party to the extent that any such Loss arises out of
or is based upon (A) an untrue statement or alleged untrue statement or omission
or alleged omission made in any such Registration Statement or other document in
reliance upon and in conformity with written information furnished to the
Company by such indemnified party expressly for use in the preparation thereof
or (B) an untrue statement or omission in a preliminary Prospectus relating to
Registrable Securities, if a Prospectus (as then amended or supplemented) that
would have cured the defect was furnished to the indemnified party from whom the
Person asserting the claim giving rise to such Loss purchased Registrable
Securities at least five (5) days prior to the written confirmation of the sale
of the Registrable Securities to such Person and a copy of such Prospectus (as
amended and supplemented) was not sent or given by or on behalf of such
indemnified party to such Person at or prior to the written confirmation of the
sale of the Registrable Securities to such Person. This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive the transfer of
such securities by such Holder. The Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the indemnified parties.

(b) Indemnification by the Participating Holders. Each Participating Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners, members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons,
each of their respective Representatives and, with respect to any Participating
Holder who is a natural person, the Family Members of such natural person,
entities formed for estate or family planning purposes and/or one or more trusts
for the sole benefit of such natural person and/or the Family Members of such
natural Person, from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities of such Participating Holder were Registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment or supplement thereto or any documents incorporated by
reference therein) or any Issuer Free Writing Prospectus or amendment or
supplement thereto, or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
contained in any information furnished in writing by such Participating Holder
to the Company specifically for inclusion in such Registration Statement,
Prospectus, offering circular, Issuer Free Writing Prospectus or other document
and has not been corrected in a subsequent writing prior to or concurrently with
the sale of the Registrable Securities to the Person asserting the claim. In no
event shall the liability of such Participating Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Participating
Holder under the sale of Registrable Securities giving rise to such
indemnification obligation.

 

32



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 3.09 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided, that, any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, that, any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after delivery of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action, consent to
entry of any judgment or enter into any settlement, in each case without the
prior written consent of the indemnified party, unless the entry of such
judgment or settlement (i) includes as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of an unconditional
release from all liability in respect to such claim or litigation and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of such indemnified party, and provided, that, any sums
payable in connection with such settlement are paid in full by the indemnifying
party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld. It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 3.09(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties, or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

 

33



--------------------------------------------------------------------------------

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 3.09 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the SEC by the Company, the relative fault of the indemnifying party
on the one hand and the indemnified party on the other hand shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 3.09(d) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in this Section 3.09(d). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
indemnified party as a result of the Losses referred to in Section 3.09(a) and
Section 3.09(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 3.09(d), in connection with any
Registration Statement filed by the Company, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such contribution obligation less any amount paid by such Holders
pursuant to Section 3.09(b). If indemnification is available under this Section
3.09, the indemnifying parties shall indemnify each indemnified party to the
full extent provided in Section 3.09(a) and Section 3.09(b) hereof without
regard to the provisions of this Section 3.09(d).

(e) No Exclusivity. The remedies provided for in this Section 3.09 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.

(f) Survival. The indemnities provided in this Section 3.09 shall survive the
transfer of any Registrable Securities by such Holder.

Section 3.10. Rules 144 and 144A and Regulation S. The Company covenants that it
will file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
reasonable request of any Holder, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144, 144A
or Regulation S under the Securities Act), and it will take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable the Holders, following the IPO, to sell Registrable Securities
without Registration under the Securities Act within the limitation of the
exemptions provided by (i) Rules 144, 144A or

 

34



--------------------------------------------------------------------------------

Regulation S under the Securities Act, as such Rules may be amended from time to
time, or (ii) any similar rule or regulation hereafter adopted by the SEC. Upon
the reasonable request of a Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.

Section 3.11. Limitation on Registrations and Underwritten Offerings.
Notwithstanding the rights and obligations set forth in Section 3.01 and
Section 3.02, in no event shall the Company be obligated to take any action to
(i) effect more than one Marketed Underwritten Offering in any consecutive
180-day period; (ii) effect any Underwritten Offering unless Holders propose to
sell Registrable Securities in such Underwritten Offering having a reasonably
anticipated gross aggregate price (before deduction of underwriter commissions
and offering expenses) of at least $40,000,000 or 100% of the Registrable
Securities then held by such Holders (if the value of such Registrable
Securities is reasonably anticipated to have a net aggregate price of less than
$40,000,000); (iii) effect more than five (5) Demand Registrations; or
(iv) effect more than one (1) Demand Registration in any 180-day period.

Section 3.12. Clear Market. With respect to any Underwritten Offerings of
Registrable Securities by Investor Holdco, or, if Investor Holdco is no longer a
Holder of Registrable Securities, then by a Participating Majority, the Company
agrees not to effect (other than pursuant to the Registration applicable to such
Underwritten Offering or pursuant to a Special Registration) any public sale or
distribution, or to file any Registration Statement (other than pursuant to the
Registration applicable to such Underwritten Offering or pursuant to a Special
Registration) covering any of its equity securities or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten (10) days prior and sixty (60) days following the
effective date of such offering or such longer period up to ninety (90) days as
may be requested by the managing underwriter for such Underwritten Offering.
“Special Registration” means the registration of (A) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) or (B) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, employees,
consultants, customers, lenders or vendors of the Company or its Subsidiaries or
in connection with dividend reinvestment plans.

Section 3.13. In-Kind Distributions. If any Holder seeks to effectuate an
in-kind distribution of all or part of its Company Shares to its direct or
indirect equityholders, the Company will reasonably cooperate with and assist
such Holder, such equityholders and the Company’s transfer agent to facilitate
such in-kind distribution in the manner reasonably requested by such Holder
(including the delivery of instruction letters by the Company or its counsel to
the Company’s transfer agent, the delivery of customary legal opinions by
counsel to the Company and the delivery of Company Shares without restrictive
legends, to the extent no longer applicable).

ARTICLE IV

MISCELLANEOUS

Section 4.01. Term. Article III of this Agreement (other than the provisions of
Section 3.09, Section 3.10 and Section 3.13) shall terminate with respect to any
Holder (a)

 

35



--------------------------------------------------------------------------------

with the prior written consent of Investor Holdco, or, if Investor Holdco is no
longer a Holder of Registrable Securities, then the Majority Holders, in
connection with the consummation of a Change of Control, (b) for those Holders
that beneficially own less than five percent (5%) of the Company’s outstanding
Company Shares, if all of the Registrable Securities then owned by such Holder
could be sold in any ninety (90)-day period pursuant to Rule 144 (assuming for
this purpose that such Holder is an Affiliate of the Company), or (c) as to any
Holder, if all of the Registrable Securities held by such Holder have been sold
in a Registration pursuant to the Securities Act or pursuant to an exemption
therefrom. Upon the written request of the Company, each Holder agrees to
promptly deliver a certificate to the Company setting forth the number of
Registrable Securities then beneficially owned by such Holder.

Section 4.02. Contribution of Trican Units.

(a) Notwithstanding anything to the contrary, in the event that Trican or any of
its Affiliates fail to pay, or cause to be paid, amounts due under the Trican
Purchase Agreement pursuant to Section 3.8 of the Trican Purchase Agreement
prior to the Final Payment Date (as defined in the Trican Purchase Agreement)
(the “Defaulted Payment Amount”), the number of Class A units of Investor Holdco
(“Class A Units”) held by Trican shall be immediately and automatically, without
further action of Investor Holdco, the Company or any other Person, be reduced
by the number of Class A Units (or fraction thereof) as set forth in Section 3.8
of the Trican Purchase Agreement, which shall have a value equal to the
Defaulted Payment Amount, with the value of each such Class A Unit calculated in
accordance with the good faith determination of the management board of Investor
Holdco, based on the Implied Default Valuation (as defined in the Trican
Purchase Agreement) divided by 1,000,000; provided, that the members of Investor
Holdco agree to treat (and will cause each of their respective Affiliates to
treat) such reduction in Class A Units as an adjustment to the Purchase Price
(as described in Section 3.1 of the Trican Purchase Agreement) for all tax
purposes. Within ten days following the Final Payment Date, Investor Holdco
shall submit a notice to Trican, with a copy to the Company, in accordance with
Section 10.6 of the Trican Purchase Agreement setting forth, in reasonable
detail, the calculation of any such reduction and the number of Class A Units
held by Trican (and the fully diluted percentage ownership thereof) after taking
into account such cancellation in accordance with this Section 4.02(a). In
connection with such cancellation, Trican shall forfeit any right to any amounts
due or owed with respect to such cancelled Class A Units. Notwithstanding
anything to the contrary, for purposes of this Section 4.02(a), references in
the Trican Purchase Agreement to “Keane Common Equity Units” and “Class A Units”
shall be deemed to refer the Class A Units under this Agreement.

(b) Promptly following any reduction in the number of Class A Units held by
Trican in accordance with Section 4.02(a), Investor Holdco shall contribute to
the Company the corresponding number of Company Shares then held by Investor
Holdco equal to the product of (i) the number of Company Shares then held by
Investor Holdco, multiplied by (ii) a fraction, (A) the numerator of which is
the number of Class A Units held by Trican that were reduced in accordance with
Section 4.02(a) and (B) the denominator of which is the aggregate number of
Class A Units held by all members of Investor Holdco immediately prior to the
reduction of Class A Units held by Trican in accordance with Section 4.02(a).

 

36



--------------------------------------------------------------------------------

Section 4.03. Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

Section 4.04. Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.

Section 4.05. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be deemed to have been given (a) when personally
delivered, (b) when transmitted via facsimile to the number set out below or on
a Holder’s signature page hereto, as applicable, if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (c) the day following the day (except if not a
Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service, (d) when
transmitted via email (including via attached pdf document) to the email address
set out below or on a Holder’s signature page hereto, as applicable, as
applicable, if the sender on the same day sends a confirming copy of such notice
by a recognized overnight delivery service (charges prepaid) or (e) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties as
applicable, at the address, facsimile number or email address set forth on a
Holder’s signature page hereto, as applicable (or such other address, facsimile
number or email address as such Holder may specify by notice to the Company in
accordance with this Section 4.05), and the Company at the following address:

Keane Group, Inc.

212 Sage Road, Suite 370

Houston, TX 77056

Attention: James Stewart, Chairman and Chief Executive Officer

                 Gregory Powell, President and Chief Financial Officer

with copies (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Stuart D. Freedman, Esq.

                  Antonio L. Diaz-Albertini, Esq.

 

37



--------------------------------------------------------------------------------

Section 4.06. Publicity and Confidentiality. Each of the parties hereto shall
keep confidential this Agreement and the transactions contemplated hereby, and
any nonpublic information received pursuant hereto, and shall not disclose,
issue any press release or otherwise make any public statement relating hereto
or thereto without the prior written consent of the Company and Investor Holdco,
or, if Investor Holdco is no longer a Holder of Registrable Securities, then the
Majority Holders, unless so required by applicable law or any governmental
authority; provided that no such written consent shall be required (and each
party shall be free to release such information) for disclosures (a) to each
party’s partners, members, advisors, employees, agents, accountants, trustees,
attorneys, Affiliates and investment vehicles managed or advised by such party
or the partners, members, advisors, employees, agents, accountants, trustees or
attorneys of such Affiliates or managed or advised investment vehicles, in each
case so long as such Persons agree to keep such information confidential or
(b) to the extent required by law, rule or regulation.

Section 4.07. Amendment. The terms and provisions of this Agreement may only be
amended, modified or waived at any time and from time to time by a writing
executed by the Company and Investor Holdco, or, if Investor Holdco is no longer
a Holder of Registrable Securities, the Majority Holders; provided, that, any
amendment, modification or waiver that would affect the rights, benefits or
obligations of any Holder shall require the written consent of such Holder only
if any of the following is applicable: (i) such amendment, modification or
waiver would materially and adversely affect such rights, benefits or
obligations of such Holder and (ii) such amendment, modification or waiver would
affect such Holder in a materially worse manner than the manner in which such
amendment or waiver affects the other Holders.

Section 4.08. Successors, Assigns and Transferees.

(a) Subject to Section 2.03, the rights and obligations of each party hereto may
not be assigned, in whole or in part, without the written consent of (i) the
Company and (ii) Investor Holdco, or, if Investor Holdco is no longer a Holder
of Registrable Securities, then the Majority Holders; provided, that,
notwithstanding the foregoing, the rights and obligations of Investor Holdco set
forth herein may be assigned, in whole or in part, by Investor Holdco, to any
transferee of Registrable Securities held by Investor Holdco (including the
members of Investor Holdco and their Affiliates) and to any Affiliate of a
member of Investor Holdco that otherwise acquires Company Shares or Company
Share Equivalents in accordance with this Agreement, including in accordance
with Section 2.03) (each Person to whom the rights and obligations are assigned
in compliance with this Section 4.08 is a “Permitted Assignee” and all such
Persons, collectively, are “Permitted Assignees”); provided further, that such
transferee shall only be admitted as a party hereunder upon its, his or her
execution and delivery of a joinder agreement, in form and substance reasonably
acceptable to the Company, agreeing to be bound by the terms and conditions of
this Agreement as if such Person were a party hereto (together with any other
documents the Company reasonably determines are necessary to make such Person a
party hereto), whereupon such Person will be treated as a Holder for all
purposes of this Agreement, with the same rights, benefits and obligations
hereunder as the transferring Holder with respect to the transferred Registrable
Securities (except that if the transferee was a Holder prior to such transfer,
such transferee shall have the same rights, benefits and obligations with
respect to the such transferred Registrable Securities as were applicable to
Registrable Securities held by such

 

38



--------------------------------------------------------------------------------

transferee prior to such transfer). Nothing herein shall operate to permit a
transfer of Registrable Securities otherwise restricted by the Limited Liability
Company Agreement of Investor Holdco, as amended from time to time, or any other
agreement to which any Holder may be a party.

(b) If the Company is a party to any merger, amalgamation, consolidation,
exchange or other similar transaction (a “Conversion Event”) pursuant to which
Registrable Securities are converted into or exchanged for securities or the
right to receive Equity Securities of any other Person (“Conversion
Securities”), the issuer of such Conversion Securities (a “Conversion Security
Issuer”) shall assume (in a writing delivered to the Company and the Investor
Holders), with respect to such Conversion Securities, all rights and obligations
of the Company hereunder (which assumption shall not relieve the Company of its
obligations hereunder to the extent that any Registrable Securities issued by
the Company continue to be outstanding and held by a Holder following a
Conversion Event) and this Agreement shall apply with respect to such Conversion
Securities, mutatis mutandis. The Company will not effect any Conversion Event
unless the issuer of the Conversion Securities complies with this
Section 4.08(b).

Section 4.09. Binding Effect. Except as otherwise provided in this Agreement,
the terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

Section 4.10. Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person not a party
hereto (other than those Persons entitled to indemnity or contribution under
Section 3.09, each of whom shall be a third party beneficiary thereof) any
right, remedy or claim under or by virtue of this Agreement.

Section 4.11. Governing Law; Jurisdiction. THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES, SHALL GOVERN THE VALIDITY,
CONSTRUCTION AND INTERPRETATION OF THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY
MAY BE BROUGHT EXCLUSIVELY IN THE CHANCERY COURT OF THE STATE OF DELAWARE AND
HEREBY EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURT
FOR THE PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND
ANY CLAIM THAT SUCH COURTS ARE AN INCONVENIENT FORUM. EACH PARTY HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADDRESS PROVIDED TO THE
COMPANY IN ACCORDANCE WITH Section 4.05, SUCH SERVICE TO BECOME EFFECTIVE TEN
DAYS AFTER SUCH MAILING.

 

39



--------------------------------------------------------------------------------

Section 4.12. Waiver of Jury Trial EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 4.12.

Section 4.13. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

Section 4.14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

Section 4.15. Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

Section 4.16. Joinder. Any Person that holds Company Shares may, with the prior
written consent of the holders of a majority of the outstanding Registrable
Securities, be admitted as a party to this Agreement upon its execution and
delivery of a joinder agreement, in form and substance acceptable to the holders
of a majority of the outstanding Registrable Securities, agreeing to be bound by
the terms and conditions of this Agreement as if such Person were a party hereto
(together with any other documents the Company reasonably determines are
necessary to make such Person a party hereto), whereupon such Person will be
treated as a Holder for all purposes of this Agreement.

Section 4.17. Other Activities. Notwithstanding anything in this Agreement to
the contrary, none of the provisions of this Agreement shall in any way limit a
Holder or any of its Affiliates from engaging in any brokerage, investment
advisory, financial advisory, anti-raid advisory, principaling, merger advisory,
financing, asset management, trading, market making, arbitrage, investment
activity and other similar activities conducted in the ordinary course of their
business.

[Remainder of Page Intentionally Blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

KEANE GROUP, INC. By:   /s/ Gregory L. Powell   Name:   Gregory L. Powell  
Title:   President and Chief Financial Officer

HOLDERS:

 

KEANE INVESTOR HOLDINGS LLC By:   /s/ Scott Wille   Name:   Scott Wille   Title:
  Authorized Person

[Signature Page to Stockholders’ Agreement]